IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1713
                            Filed November 2, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAMES JONATHAN RYAN,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Hardin County, Bethany J. Currie,

Judge.



      A defendant appeals his conviction for possession of methamphetamine

with intent to deliver. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Bradley M. Bender,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Tabor, P.J., and Schumacher and Chicchelly, JJ.
                                          2


SCHUMACHER, Judge.

       James Jonathan Ryan appeals his conviction for possession of

methamphetamine with intent to deliver. He claims there is insufficient evidence

of his intent to deliver the drugs.     Finding sufficient evidence supports the

conviction, we affirm.

I.     Background Facts & Proceedings

       Sergeant Nelson, a Hardin County Sheriff’s deputy, stopped a vehicle on

March 2, 2021, because of the lack of license plates. He recognized the car and

one of its occupants, Ryan, from previous interactions. Ryan was in the front

passenger seat of the car. After discovering Ryan had outstanding warrants,

Nelson asked him to exit the vehicle. Nelson then placed him under arrest due to

the warrant. When Ryan was informed that he was under arrest, he became

nervous and tried to return to his vehicle.

       Nelson proceeded to pat Ryan down.           During that pat-down, Nelson

discovered a small amount of marijuana, a pipe used to smoke the marijuana, and

a large bag of what appeared to be methamphetamine. Nelson arrested Ryan for

possession of the methamphetamine with the intent to distribute. Subsequent

testing at the Division of Criminal Investigation lab confirmed the bag contained

about 27.73 grams, nearly one ounce, of methamphetamine.

       Nelson testified that during the car ride to the jail, Ryan informed Nelson he

used methamphetamine “basically as a source of money.” Ryan denies making

that statement and instead suggests he sarcastically told Nelson he sells drugs,

after which he denied selling drugs repeatedly. Ryan also testified that he has

been a daily user of methamphetamine for about six years.
                                           3


       Trial to a jury was held on August 10, 2021.              Ryan suggested the

methamphetamine was for personal use. The jury found him guilty of possession

of methamphetamine with intent to deliver, in violation of Iowa Code

sections 124.401(1)(b)(7) and 124.413 (2021), failure to affix a drug tax stamp, and

possession of marijuana. Ryan appeals.1

II.    Standard of Review

       We review sufficiency of the evidence claims for correction of errors at law.

State v. Crawford, 972 N.W.2d 189, 202 (Iowa 2022). “[W]e are highly deferential

to the jury’s verdict. The jury’s verdict binds this court if the verdict is supported by

substantial evidence.” Id. Evidence is substantial if it is “sufficient to convince a

rational trier of fact the defendant is guilty beyond a reasonable doubt.” Id. We

view the evidence in the light most favorable to the State. Id.

III.   Discussion

       Ryan contests the sufficiency of the evidence for his conviction for

possession of methamphetamine with the intent to deliver. In order to convict

Ryan, the jury had to find, (1) Ryan knowingly possessed methamphetamine, (2)

he knew the substance he possessed was methamphetamine, and (3) he

possessed the methamphetamine with the intent to deliver it. On appeal, Ryan

only challenges the sufficiency of the evidence for the last element, his intent to

deliver. He claims the only evidence presented was the weight of the

methamphetamine, which is insufficient to establish intent.2


1 Ryan does not appeal his convictions for failure to affix a drug tax stamp and
possession of marijuana.
2 Ryan cites State v. Boyd, 224 N.W.2d 609 (Iowa 1974), overruled on other

grounds by State v. Seager, 341 N.W.2d 420 (Iowa 1983), for the proposition that
                                           4


       “Because it is difficult to prove intent by direct evidence, proof of intent

usually consists of circumstantial evidence and the inferences that can be drawn

from that evidence.” State v. Adams, 554 N.W.2d 686, 692 (Iowa 1996). In the

context of drug possession with intent to deliver, we have found that “[i]ntent may

be inferred from the manner of packaging the drugs, from large amounts of

unexplained cash, as well as from the quantity of drugs.” Id. (internal citations

omitted). Other evidence probative for intent to distribute includes the presence of

scales used to weigh the drugs. Boyd, 224 N.W.2d at 613.

       Nelson testified that he arrested Ryan for possession with intent to deliver

due to two primary factors: (1) the amount of the drugs, and (2) the lack of drug

paraphernalia that would be used to ingest the drugs. It is true that the amount of

drugs found was not wholly incompatible with personal use. However, Nelson—

who stated that he has engaged in hundreds of drug arrests over his nineteen-year

career—noted several factors that indicated the amount was likely meant to be

further distributed.   See State v. Grant, 722 N.W.2d 645, 648 (Iowa 2006)

(“[O]pinion testimony by law enforcement personnel experienced in the area of

buying and selling drugs may be offered as evidence for purposes of aiding the

trier of fact in determining intent.”). For instance, he testified that a frequent

methamphetamine user could use about one gram a day. Twenty-seven grams

was therefore “very, very unlikely” to be used for personal use. Nelson further



weight alone can never be sufficient to establish intent. But Boyd merely holds
that “[w]e have no statutory guidelines to suggest what quantity of the drug raises
an inference of intent to deliver; nor do we believe it is a matter of sufficient general
knowledge and acceptance that we may judicially notice it.” 224 N.W.2d at 613.
In any event, the State presented several pieces of evidence probative of Ryan’s
intent.
                                           5


testified that, based on his work with informants, one ounce of methamphetamine

was a common quantity of methamphetamine to be purchased for resale. And

twenty-seven grams was the third-largest amount of methamphetamine Nelson

had seen in his career. See State v. Arrington, No. 03-1318, 2004 WL 894585, at

*2 (Iowa Ct. App. Apr. 28, 2004). While it is possible to ingest methamphetamine

without paraphernalia, Nelson testified that it is highly unusual. The lack of any

paraphernalia suggests an intent to deliver. See id.; State v. Skinner, No. 03-0777,

2004 WL 144201, at *2 (Iowa Ct. App. Jan. 28, 2004). Thus, the amount of drugs

and lack of drug paraphernalia suggest an intent to sell.

       The State also highlights an admission by Ryan after he was arrested on

the outstanding warrant that the drugs were a source of money for Ryan. Ryan

devotes a substantial amount of his appellate brief opining on the lack of firm

evidence demonstrating what was said in the car while driving to jail. Nelson

testified that there was video evidence of his conversation with Ryan. The State

did not offer that video into evidence, nor did Ryan. Without that video, Ryan

contends, his version of the conversation is just as likely as Nelson’s. However,

this contention misconstrues our standard of review. We view the evidence in the

light most favorable to the State, “including all ‘legitimate inferences and

presumptions that may fairly and reasonably be deduced from the record

evidence.’” Crawford, 972 N.W.2d at 202 (citation omitted). And “[t]he jury was

free to disbelieve [Ryan’s] version of the events in weighing the evidence in the

case.” See State v. Miller, 535 N.W.2d 144, 148 (Iowa Ct. App. 1995). The lack

of common items found with drug deals such as scales or large sums of money

fails to alter our analysis for similar reasons.
                                        6


      The large amount of drugs, lack of drug paraphernalia, and Ryan’s

admission to Nelson all support an intent to distribute the methamphetamine. We

find substantial evidence supports Ryan’s conviction.

      AFFIRMED.